       Case: 1:19-cv-00145-DAP Doc #: 7 Filed: 01/18/19 1 of 4. PageID #: 93



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC                    ) CASE NO. 1:19-cv-00145
                                                )
               Plaintiff,                       ) JUDGE DAN AARON POLSTER
                                                )
       v.                                       )
                                                )
SOUTH UNIVERSITY OF OHIO, LLC, et               )
al.                                             )
                                                )
               Defendants.                      )

     DEFENDANTS DREAM CENTER EDUCATION HOLDINGS, LLC, SOUTH
    UNIVERSITY OF OHIO, LLC, AND ARGOSY EDUCATION GROUP, LLC’S
  RESPONSE TO PLAINTIFF’S EMERGENCY MOTION FOR THE APPOINTMENT
  OF A RECEIVER AND ENTRY OF A TEMPORARY RESTRAINING ORDER AND
                      PRELIMINARY INJUNCTION

       Defendants, Dream Center Education Holdings, LLC (“DCEH”), South University of

Ohio, LLC (“SUO”), and Argosy Education Group, LLC, through counsel, hereby state as their

response to Plaintiff Digital Media Solutions, LLC’s (“DMS’s”) Emergency Motion for the

Appointment of a Receiver and Entry of a Temporary Restraining Order and Preliminary

Injunction (the “Motion”) that they do not object to this Court granting the Motion, for the

reasons set forth herein.

                                          Background

       DMS’s Motion includes a number of allegations concerning DCEH’s financial health.

DMS perhaps understates the distress DCEH and its subsidiaries – a number of schools spread

across the United States – are experiencing. A full description of DCEH’s financial issues is

included in the Declaration of Randall Barton, attached as Exhibit A hereto and incorporated by

reference.
       Case: 1:19-cv-00145-DAP Doc #: 7 Filed: 01/18/19 2 of 4. PageID #: 94



       In summary, DCEH (as the ultimate parent of SUO) purchased three university systems –

Argosy, Art Institutes, and South - from Education Management Corp. (“EDMC”) in an

acquisition that closed initially in October 2017, with a secondary closing in January 2018.

Within 60 days of the final closing and after completing the opening balance sheet audits DCEH

discovered that the actual revenues fell far short of the projections provided by EDMC, in an

amount in the tens of millions of dollars, while overhead fixed costs were significantly in excess

of the EDMC’s representations. DCEH’s efforts to instill best practices organization wide and

reduce enormous corporate inefficiencies clearly would not be enough to balance what was now

projected to be a substantial operating deficit. DCEH determined that the decline in enrollment

and revenue was the result of minimal new program development, vastly reduced marketing

efforts prior to sale by EDMC, a gap between curricula and employable skills for a number of

programs, and the lack of capital investment in facilities and technology. Those issues

exacerbated a disengagement from the local communities. The Universities’ high fixed expenses,

principally driven by large leased facilities, caused additional stress by limiting the

organizations’ ability to reduce the cost base in line with revenue. Absent some sort of cure,

DCEH forecasted an inability to meet all of its financial obligations by December of 2018.

       DCEH’s financial woes have resulted in it defaulting on its financial commitments across

the country, including sums due a number of landlords, who have started eviction proceedings.

The impending cascade of creditor litigation will result in the loss of the schools’ accreditations

and their ability to receive Title IV funding. Since DCEH and its schools (collectively the

“Universities”) rely almost exclusively on tuition payments, and since a majority of those

payments come through federal student loans, the loss of the Title IV funding will force the




                                                  2
       Case: 1:19-cv-00145-DAP Doc #: 7 Filed: 01/18/19 3 of 4. PageID #: 95



Universities to close without delay. Closing the schools immediately will destroy the enterprise

value, leaving little money for DMS and DCEH’s other creditors.

       Closing the schools immediately will also keep DCEH from selling the Argosy

Universities, and perhaps SUO, to an interested buyer: Eastern Gateway Community College

“EGCC.” DCEH has been in active negotiations to sell Argosy to EGCC, an Ohio state

institution that wants to use Argosy’s facilities to provide career training services to the

thousands of workers displaced by GM’s closing of its Lordstown, Ohio plant. The Ohio

administration officials have made clear, however, that the State will proceed with a purchase

only through the mechanism of a receivership, whereby the State will buy the asset free and clear

of all claims and liens. The EGCC/Argosy transaction will bring jobs back to Ohio, provide an

avenue for thousands of affected GM employees to find new work, and protect the taxpayers

who would otherwise bear the cost of the unemployment benefits.

       DCEH, SUO, and Argosy agree that the imposition of a receivership serves to protect all

stakeholders: the students, creditors, and taxpayers. Accordingly, DCEH, SUO, and Argosy

agree that Plaintiff’s Motion should be granted.




                                                   3
       Case: 1:19-cv-00145-DAP Doc #: 7 Filed: 01/18/19 4 of 4. PageID #: 96



Dated: January 18, 2019                              Respectfully submitted,

                                                     /s/ Robert T. Glickman
                                                     Robert T. Glickman (0059579)
                                                     Robert R. Kracht (0025574)
                                                     Hugh D. Berkson (0063997)
                                                     Nicholas R. Oleski (0095808)
                                                     MCCARTHY, LEBIT, CRYSTAL
                                                        & LIFFMAN CO., LPA
                                                     101 West Prospect Avenue
                                                     1800 Midland Building
                                                     Cleveland, Ohio 44115
                                                     (216) 696-1422 – Telephone
                                                     (216) 696-1210 – Facsimile
                                                     rtg@mccarthylebit.com
                                                     rrk@mccarthylebit.com
                                                     hdb@mccarthylebit.com
                                                     nro@mccarthylebit.com

                                                     Counsel for Defendants


                                CERTIFICATE OF SERVICE

       The foregoing was electronically filed this 18th day of January, 2019. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.

                                              /s/ Robert T. Glickman
                                              Robert T. Glickman (0059579)




                                                 4
